Citation Nr: 0903479	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-00 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for panic disorder and/or agoraphobia with 
depression. 

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to service connection for weight gain or 
obesity.  

4.  Entitlement to service connection for testosterone 
deficiency.

5.  Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from December 1992 to December 
1996.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO), granting service 
connection for the claimed psychiatric disorder and assigning 
a 30 percent initial evaluation effective from August 27, 
2003, and denying claims for service connection for sleep 
apnea, weight gain, a testosterone deficiency, and a seizure 
disorder.  The issues as listed, supra, have been accepted as 
timely appealed.  

The issues of entitlement to a higher initial evaluation for 
panic disorder and/or agoraphobia with depression, and 
entitlement to service connection for a seizure disorder are 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.


FINDINGS OF FACT

1.  The evidence preponderates against a finding that sleep 
apnea was manifested in in service or is otherwise causally 
related to service.  

2.  The evidence preponderates against a finding that a 
disability manifested by obesity or weight gain was 
manifested in service or is otherwise causally related to 
service.  

3.  The evidence preponderates against a finding that a 
testosterone deficiency was manifested in service or is 
otherwise causally related to service.  


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

2.  Weight gain or obesity is not a disability for which 
compensation may be granted; a disability manifested by 
weight gain or obesity was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

3.  A testosterone deficiency was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, if complete notice is not provided 
until after the initial adjudication, such a timing error can 
be cured by subsequent complete VCAA notice, followed by 
readjudication of the claim, as in a statement of the case 
(SOC) or a supplemental SOC (SSOC).  Mayfield; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims on appeal 
herein adjudicated have been accomplished.

Based on the veteran's original claim in August 2003, the RO 
appropriately issued a VCAA development letter in September 
2003 addressing claims including for service connection for 
sleep apnea, weight gain or obesity, and a testosterone 
deficiency.  By this development letter, the veteran was 
informed of the notice and duty-to-assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate these claims for service 
connection.  Also by this letter the veteran was told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  This notice 
letter was issued prior to the initial adjudication of these 
claims by the appealed RO rating action in March 2004.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. 

In the present case, although the September 2003 VCAA notice 
letter addressing the appealed service-connection claims did 
not address the downstream issues of initial rating and 
effective date with regard to these claims for service 
connection for sleep apnea, weight gain or obesity, and a 
testosterone deficiency, such errors are harmless and moot, 
because service connection for these claimed disorders is 
herein denied.  Further, appropriate Dingess-type notice was 
afforded the veteran in July 2004, though this was not 
followed by a SSOC addressing the claims of entitlement to 
service connection for sleep apnea, weight gain or obesity, 
or a testosterone deficiency prior to the present Board 
review.  

The September 2003 VCAA letter sent to the veteran requested 
that he advise of any VA and private medical sources of 
evidence pertinent to his claims for service connection for 
sleep apnea, weight gain or obesity, and a testosterone 
deficiency, and to provide necessary authorization to obtain 
those records.  They also requested evidence and information 
about treatment after service, in support of the claims.  In 
submissions or development in the course of appeal, pertinent 
VA and private treatment records were submitted or obtained 
by the RO.  The RO appropriately requested records from 
sources indicated by the veteran for which he provided 
appropriate authorization.  The veteran was also 
appropriately informed, including by the VCAA letter, the 
appealed rating decision, and a November 2005 SOC, of records 
obtained, and, by implication, of records not obtained.  He 
was also adequately informed of the importance of obtaining 
all relevant records.  The Board notes in this regard that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran (appellant) wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Furthermore, while VA does have a duty to assist the veteran 
(appellant) in the development of a claim, that duty is not 
limitless.  Hyson v. Brown, 5 Vet. App. 262 (1993).

No further statement has been received by the veteran 
indicating the existence of additional pertinent evidence to 
be obtained.  By a response to the VCAA letter in July 2007, 
he informed that he had no other information or evidence to 
submit.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims herein 
adjudicated.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
case presents no reasonable possibility that additional 
evidentiary requests would further the claims for service 
connection for sleep apnea, weight gain or obesity, and a 
testosterone deficiency.  38 U.S.C.A. § 5103A (a)(2); 
38 C.F.R. § 3.159.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The RO did not afford the veteran VA examinations to address 
his claims for service connection for sleep apnea, weight 
gain or obesity, and a testosterone deficiency.  However, as 
discussed infra, the evidentiary record does not indicate a 
link between service and current sleep apnea, weight gain or 
obesity, or testosterone deficiency.  The veteran conceded in 
his original claim submitted in August 2003 that his sleep 
apnea did not begin until June 1998 and his testosterone 
deficiency did not begin until July 1998, both subsequent to 
service.  There is no indication in the record of the 
manifestation of either of these conditions in service, or of 
a link to service such as to necessitate a VA examination.  
38 C.F.R. § 3.159(c)(4); McLendon.  The Board herein 
determines that weight gain or obesity is not itself a 
disease or disability subject to service connection, and 
hence a VA examination linking that weight gain or obesity to 
service is not warranted.  The Board also herein determines 
that there is no disease or disability underlying the 
veteran's weight gain or obesity which is indicated to be 
linked to service so as to warrant a VA examination on that 
basis.  Id.  

Accordingly, absent evidence indicating a link between a 
disease or disability subject to service connection and 
service, a medical examination addressing the claims for 
service connection are not warranted.  38 C.F.R. 
§ 3.159(c)(4); see 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) (VA's statutory duty to assist is not a 
license for a "fishing expedition").

The veteran has addressed his claims herein adjudicated by 
submitted statements.  He expressly declined a Board hearing 
by his submitted VA Form 9.  There is no indication that he 
desires a further opportunity to address the claims on appeal 
that has not been fulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal of entitlement to 
service connection for a disorder of the left arm or 
shoulder.  See Quartuccio, supra.  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claims.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice and development as completed up to the present time, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Laws Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, the record 
must contain (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a disorder noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).  The 
Federal Circuit Court has also recognized our "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); see Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, or inconsistent 
statements), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).


III.  Claims for Service Connection

A.  Sleep Apnea

The service treatment records (STRs) and service examination 
reports contain no findings or diagnoses of sleep apnea.  
Sleep apnea is not a disease subject to lay observation, and 
hence the veteran, as a layperson, cannot establish that he 
had sleep apnea in service.  Espiritu; cf. Jandreau.  
Clinical records after service support the presence of sleep 
apnea, with sonography-base diagnosis and subsequent 
treatment using a CPAP machine.  However, there is no medical 
evidence causally linking the veteran's sleep apnea to 
service, and the veteran, as a lay person, cannot himself 
address a causal link between service and any current sleep 
apnea, again, because that is a medical question beyond the 
ambit of lay capacities.  

Absent cognizable evidence of sleep apnea present in service 
or of a causal link between claimed sleep apnea and service, 
the evidence preponderates against the claim for service 
connection for sleep apnea.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

B.  Weight Gain or Obesity

Appellant veteran's claim for service connection for weight 
gain or obesity is not supported by medical evidence showing 
that a disease or disability causally related to service is 
productive of the veteran's weight gain or obesity.  The 
veteran's testosterone deficiency, while arguably potentially 
causative of the veteran's weight gain or obesity, is herein 
denied service connection, infra, and hence cannot serve as a 
basis for compensation for any impairment associated with 
weight gain or obesity due to a testosterone deficiency.  

Weight gain or obesity itself is not a disorder subject to 
service connection.  There must be competent medical evidence 
of a current disability to support service connection, and 
particularities of body type, such as being overweight or 
underweight, do not of themselves constitute disease or 
disability.  "Disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  While weight gain or obesity is not necessarily a 
symptom of some other condition, this reasoning may be 
analogously applied to the veteran's claim. 

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, to the 
extent the veteran seeks service connection for weight gain 
or obesity as a distinct disability, the claim must be denied 
as a matter of law because of the absence of a basis in VA 
law for such a claim.  See Sabonis v. Brown, 6 Vet. App.. 426 
(1994).  The Board recognizes the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  However, where the overall evidence 
of record fails to support a diagnosis of an actual 
disability with a nexus to service, that holding is 
inapplicable.

As discussed supra, to the extent the veteran seeks service 
connection for a disease or disability causing his claimed 
weight gain or obesity, the preponderance of the evidence is 
against the presence of such a disease or disability being 
causally related to service, and the claim must be denied.  
38 C.F.R. § 3.303.  Because the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert.

C.  Testosterone Deficiency 

While the evidentiary record includes private treatment and 
evaluation records diagnosing primary hypogonadism, these 
appear to begin with a referral in November 2001 based on 
complaints of several years of decreased libido, apathy, 
fatigue, and weight gain.  Although the veteran in his 
original August 2003 claim asserted that the disorder began 
in 1998, there are no clinical records prior to 2001 
assessing a testosterone deficiency or hypogonadism, and 
there is not medical opinion evidence establishing a causal 
link between service and a testosterone deficiency.  The STRs 
and service examination reports are devoid of complaints of 
decreased libido or any specific findings of impairment of 
testosterone or the gonads, or of any injury to the testicles 
in service.  As noted, the veteran, as a lay person, is not 
qualified to provide an opinion addressing causation or onset 
of a testosterone deficiency, because the presence of that 
disorder is a question requiring medical expertise.  
Espiritu; cf. Jandreau.   

The veteran himself may address the presence or absence of 
symptoms of disability, but it is significant that his STRs 
contain no libido-related complaints, and there are no such 
documented complaints prior to 2001.  Jandreau.  The Board 
finds that the veteran's statements, considered with the 
totality of the evidentiary record, are insufficient to 
support continuity of symptoms from service specifically 
referable to a testosterone deficiency, so as to support the 
claim.  

The Board further observes that there are no findings that 
the veteran's overweight condition in service was 
specifically attributable to a testosterone deficiency.  To 
the contrary, the STRs note the veteran's depression and a 
tendency to eat obsessively, but note no libido issues, in 
treatment records addressing the veteran's excess weight, and 
the STRs do not otherwise address libido.  The veteran is 
already service connected for a panic disorder and/or 
agoraphobia with depression, and that disorder is not 
medically associated in the record with the veteran's claimed 
testosterone deficiency.  

In summary, upon careful review of the evidentiary record, 
the Board concludes that the evidence preponderates against a 
testosterone deficiency developing in service or being 
otherwise causally related to service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a testosterone deficiency.  38 C.F.R. 
§ 3.303.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for sleep apnea is denied.  

Service connection for weight gain or obesity is denied.

Service connection for a testosterone deficiency is denied.  


REMAND

The VA examiner in October 2003 who addressed the veteran's 
mental disorders noted in his report a significant medical 
question as to whether the veteran had a true seizure 
disorder.  The examiner pointed out that, although a private 
neurologist, Dr. R, initially diagnosed a seizure disorder in 
March 1998, EEG studies were normal, and the VA examiner 
questioned whether those were syncopal episodes rather than a 
seizure disorder.  The VA examiner further noted that, while 
phenytoin was initially prescribed, it had been discontinued 
by the time a sleep study was conducted in 2001, and the 
sleep study diagnosed sleep apnea, not a seizure disorder.  
Thereafter, CPAP treatment for the sleep apnea proved very 
helpful. 

Thus, there was implicated a question of a syncopal 
condition, potentially associated with the veteran's sleep 
apnea, rather than the claimed seizure disorder.  An EEG 
evaluation in November 1995, not noted by Dr. R when he 
assessed a seizure disorder in March 1998, included actions 
to stimulate seizure, with hyperventilation and photic 
stimulation, but with no abnormalities produced, and an 
assessment of a normal EEGs both while awake and while 
asleep.  As the veteran has himself pointed out, sleep apnea 
is potentially interrelated with the veteran's claimed weight 
gain/obesity, for which service connection is herein denied.  

The veteran submitted a brief opinion letter, again by Dr. R, 
in September 2005, to the effect that a seizure disorder had 
been present for the past eight or nine years, thus providing 
an opinion supporting onset of a seizure disorder in service.  
However, Dr. R then stated that he had reviewed records from 
1996 to support this conclusion, yet the Board can find no 
records from 1996 potentially suggestive of a seizure 
disorder, and Dr. R failed to specify the 1996 records to 
which he referred.  

The RO afforded the veteran a VA neurological examination in 
October 2007 to address questions of a seizure disorder and 
its etiology.  However, the examiner did not directly 
contradict the opinion provided by Dr. R in September 2005, 
instead providing an equivocal opinion to the effect that he 
could not provide an opinion establishing the onset of a 
seizure disorder in service.

The Board notes that neither Dr. R, in his March 1998 and 
September 2005 statements or opinions, nor the VA examiner in 
October 2007, took notice of the EEG tests and their findings 
in November 2005 while the veteran was in service.  That EEG 
test, as noted supra, conducted based on the veteran's self-
report of experiencing trance-like episodes lasting only 
seconds but present over the past several years, included 
administration of photic shock as well as hyperventilation 
stimulation, without responses found to indicate a seizure 
disorder.  The EEG study in March 1998 was also notably found 
to produce unremarkable results from these stimulations, 
again with a normal study assessed.  A further neurological 
examination is in order, based on a thorough review of the 
clinical record, to afford as definitive an opinion as may be 
obtained in answer to the whether the veteran has a seizure 
disorder or had one in the past and, if so, whether such a 
disorder developed in service or is related to service.

Regarding the veteran's mental disorder increased rating 
claim, he contended at the October 2003 VA mental disorder 
examination that multiple conditions including hypogonadism 
and weight gain/obesity were associated with his panic 
disorder and/or agoraphobia with depression.  If this 
disorder is associated with the veteran's hypogonadism, it 
may necessarily increase or decrease in severity depending on 
the underlying condition and other superimposed disease or 
disability.  

The veteran was last evaluated by VA examination for his 
panic disorder and/or agoraphobia with depression at the 
October 2003 VA examination, and there is little indication 
in obtained medical records as to the present nature and 
severity of his service-connected mental disorder.  The VA 
neurological examiner in October 2007 noted that the veteran 
had ceased taking Paxil in 2000, but there is no statement as 
to what, if any, psychiatric medication he is currently 
taking.  Current treatment for mental disability is also 
unknown.  Accordingly, development to include obtaining any 
unobtained treatment records and a more contemporaneous 
mental status evaluation is in order.  The examiner should 
give consideration to the status of potentially underlying 
physical impairments and their impact on the veteran's mental 
health. 

VA regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability. 38 C.F.R. § 4.1.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993); see also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (fulfillment of VA's duty to assist in a 
case involving a claim for higher rating include the conduct 
of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
is a fully informed one).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  With the veteran's assistance, make 
appropriate efforts to obtain yet-to-be-
obtained VA and private treatment and 
evaluation records pertaining to the remanded 
claims, to include records of treatment for 
panic disorder and/or agoraphobia with 
depression, for seizure disorder, as well as 
for testosterone deficiency and other physical 
ailments.  (Other ailments may impact mental 
functioning and may inform of conditions 
mimicking or causing seizure disorder).

2.  Thereafter, the veteran should be 
afforded a VA mental disorders examination to 
determine the current nature and severity of 
his service-connected panic disorder and/or 
agoraphobia with depression.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination.  Any appropriate tests or 
studies should be conducted.  

a.  All signs and symptoms of panic 
disorder and/or agoraphobia with 
depression should be noted, and the 
severity of disability should be 
explained in full.  Any assignment of a 
global assessment of functioning (GAF) 
score should be explained as to its 
representation of limitations associated 
with panic disorder and/or agoraphobia 
with depression.

b.  The examiner should review treatment 
and evaluation records, and note in 
particular physical conditions, such as 
a testosterone deficiency and obesity, 
their treatment and the veteran's 
present status, and their impact on the 
veteran's mental capacities and 
functioning.  The examiner should 
ascertain the veteran's current 
functioning including in family, social 
situations, and work, in the context of 
the degree to which current symptoms of 
panic disorder and/or agoraphobia with 
depression impair functioning.

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims file and 
discussion of pertinent evidence.

3.  Also after completion of instruction 1, 
above, afford the veteran a neurological 
examination by a neurologist other than the 
one who examined him in October 2007 (because 
that neurologist was unable to provide 
required opinions addressing etiology as 
related to service), to address the nature and 
etiology of any current seizure disorder, to 
include answering the question of whether a 
seizure disorder is present now or was present 
in the past.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  Any 
appropriate tests and studies should be 
conducted.  The examiner should address the 
following: 

a.  Does the veteran now have, or has he 
had in the past, a seizure disorder.  In 
answering this question, the examiner 
must carefully review the veteran's 
medical history including that documented 
in the claims file, to include reports of 
EEG testing in November 1995 and March 
1998, a brain MRI in March 1998, medical 
evaluations, medical opinion statements 
or letters, the VA neurological 
evaluation in October 2007, the 
assessment by private neurologist Dr. R 
in March 1998, and the veteran's past and 
current assertions about experiences 
attributed to a seizure disorder, to 
include the episode reportedly witnessed 
by his wife in 1998 and the veteran's 
assertions as noted upon VA neurological 
evaluation in October 2007.  

b.  For any seizure disorder found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder developed 
in service or is otherwise causally 
related to service; or whether such 
origin or causation is unlikely (i.e., 
less than a 50-50 degree of probability).  
In doing so, the examiner should 
carefully review the veteran's records 
and clinical findings, including as noted 
in the paragraph immediately above.  The 
examiner should note the equivocal 
opinion provided by the October 2007 VA 
examining neurologist, and the 
affirmative opinion without clear medical 
basis provided by private neurologist Dr. 
R in September 2005.  

c.  In providing the above opinions, it 
is essential that the examiner review 
past and current lay statements by the 
veteran, and consider both documented 
evidence of any history of disability, as 
well as absence of any such history over 
any relevant time periods.  

d.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

e.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  If 
some questions cannot be answered without 
resorting to pure speculation, this 
should be stated.

4.  Thereafter, the RO should readjudicate the 
remanded claims de novo.  For the panic 
disorder and/or agoraphobia with depression, 
the RO should consider staged ratings, as 
appropriate, pursuant to Fenderson v. West, 12 
Vet. App 119 (1999).  If the benefits sought 
for the remanded claims are not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with an SSOC 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


